Citation Nr: 0103301	
Decision Date: 02/02/01    Archive Date: 02/14/01	

DOCKET NO.  99-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefit sought on appeal.


REMAND

During the pendency of the appellant's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(20000) became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 310-313 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran was afforded a video conference hearing before 
the undersigned Member of the Board on February 14, 2000.  At 
that hearing, the veteran indicated that the claims file was 
missing treatment records from the VA Hospital located in 
Phoenix, Arizona, as well as treatment record dating back to 
1980 from the VA Medical Center in Danville, Illinois.  
However, close inspection of the records indicates that at 
least some of those treatment records are, in fact, 
associated with the claims file.  The Board additionally 
notes that treatment records cover a period of more than 
19 years, and were considered by the RO.

A record from the veteran's hospitalization from May 1996 
shows a diagnosis of PTSD, among other diagnosed conditions 
at discharge.  On that occasion, the records indicate that 
the veteran was hospitalized and treated for heart disease.  
Subsequent medical records, as well as those prior to that 
hospitalization, do not reflect the veteran being treated for 
PTSD.  Rather, records indicate that he was treated for 
depression, anxiety and for multiple personality disorder.  
Moreover, a May 21, 1999, VA examination indicates that the 
veteran's claims file and "Volume 4 of his 4 volumes of 
medical records were available and reviewed in preparation 
for the examination."  Under those circumstances, it is not 
entirely clear whether all such medical records have been 
associated with the claims file because the claims file does 
not appear to contain 4 volumes worth of medical records.  
The VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992).

The Board observes that in May 1999, the veteran was 
requested to provide detailed information concerning his 
claimed stressors.  The Board observes that on his 
substantive appeal, the veteran related an incident involving 
fellow soldiers, one named Simmson and Pettagro.  They were 
on a helicopter, which was attacked, and Pettagro was killed 
and Simmson was severely injured.  At his video conference in 
February 2000, the veteran additionally related involvement 
of another soldier named Depota.  The veteran indicated that 
the incident happened in September when he was with the 
Americale Unit.  However, the year that the incident 
allegedly occurred is not readily ascertainable.  
Nevertheless, the Board is not prepared to conclude that 
there is no reasonable possibility that further assistance 
would aid in substantiating the existence of such a stressor.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the VA Medical 
Center in Danville, Illinois, to ensure 
that all pertinent medical records have 
been obtained and associated with the 
claims file.

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events, including during service such as 
dates, locations, detailed description of 
events, units involved, numbers and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran has been advised 
this information is vitally necessary to 
obtain supporting evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted.  The 
veteran should be afforded a reasonable 
opportunity to respond to such a request.

3.  Thereafter, and whether or not the 
veteran responds to the RO's request for 
a detailed statement of stressors, the RO 
should review the file and prepare a 
summary of all the claimed stressors, 
including, but not limited to, the 
alleged helicopter incident in September, 
when the veteran claims that Simmson, 
Pettagro and Depota were injured.  That 
summary, together with a copy of the 
veteran's DD-214 and DA Form 20 and all 
associated documents, should be sent to 
the United States Armed Forces Center for 
Research of Unit Records (USASCRUR) at 
the appropriate address.  That 
organization should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be added to the claims file.

4.  If and only if the RO determines that 
the record establishes the existence of a 
stressor or stressors verified by the 
USASCRUR, then the RO should arrange for 
the veteran to be examined by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD have been 
satisfied and (2) whether there is a 
nexus between PTSD symptomatology and one 
or more of the veteran's inservice 
stressors found to be established by the 
RO.  A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records must be made available 
to the examiner for such review.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




